DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1, 4 and 17, the withdrawal of claim 18, and the addition of claims 19-20, as filed on December 23, 2021, are acknowledged. 
Applicant’s arguments with respect to amended claims 1 and 17 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.
  
Election/Restrictions
This application contains claim 18 drawn to an invention nonelected with traverse in the reply filed on July 2, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Claim Objections
Claim 4 is objected to because of the following informalities:  the symbol © should be “(c)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 10, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson (US20160268141).
Regarding claim 1, Hudson discloses a method for processing a substrate (abstract) comprising: (a) providing a substrate having an etching region and a patterned region on the etching region (paragraph 0039 and Fig. 3A); (b) forming an organic film on a surface of the substrate (paragraph 0044 and Fig. 3C); and (c) etching the etching region using plasma generated from a processing gas through the patterned region (paragraphs 0051 and 0056; Fig. 3D), wherein (b) includes: (b1) supplying a first gas containing an organic compound to the substrate to form a precursor layer on the substrate (paragraph 0042 and Fig. 3B); and (b2) supplying a second gas containing a modifying gas to the substrate and supplying energy to the precursor layer and/or the second gas such that the precursor layer is modified to form the organic film (paragraphs 0043 and 0091; Fig. 3C).

Regarding claim 4, Hudson discloses d) etching the organic film on the etching region such that the organic film is left in a portion along a side surface of the patterned region, before (c) (paragraph 0050 and Fig. 3D).
Regarding claim 5, Hudson discloses (e) forming a recess by partially etching an etching region of the substrate through the patterned region using plasma generated from a processing gas before (b), wherein in (b), the organic film is formed at least on a side surface of the recess, and in (c), a bottom of the recess in the etching region is etched (paragraph 0056 and Figs. 2A and 3A-3D).
Regarding claim 6, Hudson discloses wherein in (b1), the precursor layer is formed on a portion of a surface of the recess and/or in (b2), the precursor layer is modified on a portion of the surface of the recess (Figs. 3B and 3C).
Regarding claim 10, Hudson discloses wherein the first gas contains carboxylic acid halide (malonyl chloride, paragraph 0042).
Regarding claim 15, Hudson discloses wherein the etching region includes a silicon-containing film (paragraph 0055).
Regarding claim 16, Hudson discloses wherein the forming of the organic film and the etching are performed in a same processing chamber (last sentence, paragraph 0100).
Regarding claim 17, Hudson discloses a method for processing a substrate (abstract) comprising: (a) providing a substrate in a processing chamber (paragraphs 0039 and 0100); and (b) forming an organic film on a surface of the substrate 
Regarding claims 19-20, Hudson discloses wherein in (b2), a thickness of the etching region of the substrate remains substantially the same (Figs. 3A-3C).

Allowable Subject Matter
Claims 2, 7-9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein in (b2), the precursor layer is modified by plasma generated from the second gas, in the context of the instant claim.  The closest cited prior art of Hudson discloses that the use of plasma has a deleterious effect on conformality/uniformity of the sidewall protective film (paragraph 0050). 
Regarding claim 7, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the organic film has a 
Regarding claim 8, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the etching region is surrounded by a side surface of the patterned region, and in (b), the organic film is formed on the side surface to have a different thickness along a thickness direction of the substrate, in the context of the instant claim.  The closest cited prior art of Hudson discloses that the organic film is a conformal film coat over the entire sidewalls of the feature (paragraph 0050). 
Regarding claim 9, it is dependent from claim 8. 
Regarding claims 11-12, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the second gas contains at least one modifying gas selected from a group consisting of an inorganic compound gas having an NH bond, an inert gas, a mixed gas of N2 and H2, H2O gas, and a mixed gas of H2 and O2, in the context of the instant claim.  The closest cited prior art of Hudson discloses that the second gas is an organic compound (paragraph 0043). 
Regarding claim 13, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the second gas contains at least one modifying gas selected from a group consisting of an inorganic compound gas having an NH bond, an inert gas, and a mixed gas of N2 and H2, in the context of the instant claim.  The closest cited prior art of Hudson discloses that the second gas is an organic compound (paragraph 0043). 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JIONG-PING LU/
Primary Examiner, Art Unit 1713